Citation Nr: 1443179	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  He died in May 2007.  The Appellant is his spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT
 
1.  The Veteran died and was buried in May 2007. 

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

4.  While the Veteran had active duty service during a time of war, he was not discharged from service due to a disability incurred or aggravated in the line of duty; his body was not being held by a State; and the Veteran's body was not unclaimed. 

5.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care. 


CONCLUSION OF LAW
 
The criteria for payment of VA burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600-3 .1610 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the Appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

The Appellant seeks benefits for bearing the cost of the Veteran's funeral expenses. For the reasons that follow, the Board concludes that burial benefits are not warranted.  

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600. Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  As such, these provisions are inapplicable. 

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

The Board first finds that the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  Specifically, the Veteran had not been granted service connection for any disability at the time of his death in May 2007, and he was not receiving any VA compensation or pension benefits. Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the Appellant allege that any such claim was pending.  Additionally, while the Veteran served during a period of war, his DD-214 reflects that he was not discharged or released from active service for a disability incurred or aggravated in the line of duty. Furthermore, the Veteran's body was not held by a State.  The Appellant's December 2008 claim shows that the Veteran's body was claimed.  Entitlement under 38 C.F.R. § 3.1600(b) is not warranted. 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

The appellant acknowledges that the Veteran was not admitted to a VA facility at the time of his death.  Rather, the Veteran's death certificate indicates that he died at Carolina Medical Center (CMC) Union Hospital.  The Appellant did state in her June 2009 notice of disagreement (NOD) that the Veteran received his medical care through VA; however, this care does not create any entitlement.  

There is no indication that the Veteran was admitted or traveling to a non-VA facility with prior authorization and at VA expense.  As indicated in her June 2009 NOD, the Appellant stated that the EMS advised that the Veteran be taken to a local hospital.  She does not contend that she had prior authorization or that the Veteran was hospitalized at CMC at VA's expense.  She instead argues that the Veteran's private physician indicated the Veteran could not be moved to another facility due to his unstable condition.  The RO indicated that matching records with the VA Medical Center in Salisbury did not show authorization from the Veteran's doctor to be hospitalized at CMC.  

Regardless of whether the Veteran was stable enough for transport to another facility, the fact remains that the Veteran was not admitted or traveling to a VA or non-VA facility with prior authorization and at VA expense.  The Board concludes that entitlement is not warranted under 38 C.F.R. § 3.1600(c). 

Although the Board is sympathetic to the Appellant's claim, entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's service.

In sum, the evidence does not indicate that any of the conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 have been met.  Accordingly, there is no legal 

entitlement to a burial allowance under this provision, and the appeal must be denied.


ORDER

Entitlement to VA burial benefits is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


